DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Election/Restriction
Applicant’s election with traverse of Group I, claims 1 and 3-9, in the reply filed on September 23, 2021 is acknowledged. In response to the restriction requirement, claim 1 has been amended to require the polysaccharide be substituted with at least one carboxyalkyl group, in addition to the original at least one hydroxyalkyl group. 
The traversal is on the ground that the reference used in the finding of lack of unity does not disclose such a polysaccharide. This is not found persuasive because Koh (KR 20120075746 – IDS submitted 11/4/2021) discloses a product that appears to meet the requirements of the claims, as discussed below. Furthermore, it is noted that it is not clear that Group II, claims 10-13, drawn to a process of preparing a modified polysaccharide material, requires all the limitations of the polysaccharide of claim 1. Claim 10 recites a process for modifying polysaccharide material “preferentially a polysaccharide material as claimed in claim 1,” so it is unclear that this is a true limitation (see below). Also, the process requires only the introduction 
In view of the art of record, group III is rejoined, but group II, claim 10-13, remains withdrawn. At such time that the product of group I is found to be allowable, a process for preparing such product, comprising all the limitations of the allowable product, may be rejoined, as set forth in the original restriction requirement.   
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-9, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3, 4, 6-9, 14 and 15, the phrase “preferentially” renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding claim 5, the claim depends from a claim that has been canceled. The claim is thereby rendered vague and indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7-9, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Koh (KR 20120075746) with Mesh to Micron Conversion Chart (2013) to support inherency of a limitation. The reference is not in English, so the examiner is relying on the machine translation, provided herewith, to indicate its contents. 
Koh discloses the process of preparing a hydroxypropyl carboxymethyl starch. The process comprises gelatinization of the starch by treatment with NaOH at 80°. See Embodiment 2. (It is noted that the machine translation states “heated at 80#,” but in context, one of ordinary skill would understand this to be 80°.) The product may be used in the preparation of gypsum mortar and plaster. See abstract and Testing example. 
The reaction conditions in the reference are essentially the same as the preparation of the instant product. The product may be used in the preparation of gypsum mortar and plaster. See Example 2 of the instant specification. Because of the comparable reaction conditions as well as the inherent relative reactivities of the hydroxyl as positions 2, 3 and 6 toward the derivatizing reagents, it would be expected that a product having the recited pattern of functionalization, as well as other properties, such as solubility, would be obtained. 
The reference goes onto describe the preparation of a crosslinked product followed by crushing and sieving through a 100 mesh sieve. See embodiment 7. The Mesh to Micron 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F2.d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koh (KR 20120075746) in view of Bohme-Kovac et al (US 5,387,626). 
Koh teaches as set forth above. The reference is silent regarding the degree of substitution of the starch substituents. 
It is well known to use starch ethers, such as hydroxypropyl carboxymethyl starch for the preparation of mortars and plasters. See Bohme-Kovac at abstract; col 7, lines 6-9; and Table V. The reference suggests that a starch with carboxymethyl DS of 0.1-0.5 and hydroxypropyl MS of 0.1-0.8 is suitable for this purpose. It is noted that for hydroxypropyl, the DS (maximum = 3) may be less than the MS (no theoretical upper limit), but the MS of 0.8 provides an upper limit for the DS. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to prepare the Koh product with an appropriate hydroxypropyl and carboxymethyl DS with a reasonable expectation of success. The Koh product is known to be useful for the preparation of mortar and plaster, and Bohme-Kovac provides suitable substitution amounts for such a product. In the absence of unexpected results, it would be within the scope of the artisan to optimize the degree of substitution via reactions conditions (e.g., reaction time, 
   
Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623